The opinion of the court was delivered by
Smith, J.:
From February, 1898, until the latter part of the year 1908, when' J. C. Merritt was appointed his successor, George N. Lindsay was the guardian of the appellee, then a minor. Merritt served as such guardian until appellee attained his majority and in due time made settlement of the estate that came into his hands. Thereafter, in February, 1910, the appellee commenced this action against Minnie M. Lindsay, as administratrix of the estate of George N. Lindsay, to recover the sum of $994.74, with interest, which he claimed Lindsay, as guardian, had received and had not accounted for or turned over to his successor, Merritt.
The" action was tried on proper pleadings and no trial error occurred except as hereinafter referred to. Judgment was- rendered in favor of the appellee for $835 and interest and costs. Motion for new trial was overruled and appeal taken.
The errors alleged are that the court erred in render*418•ing judgment against appellant for too large an amount, in rendering judgment against the appellant for" costs, and in overruling the motion for a new trial.
The amount of the judgment rendered is too large in this, that no act or conduct on the part of Lindsay as guardian is shown which should deprive him or his estate of reasonable compensation for his services. At most, the evidence shows that Lindsay, as guardian, made mistakes and omissions in his account and reports both adverse to himself and to his ward. No suggestion of intended fraud is made. Mere mistakes in keeping accounts do not forfeit a guardian’s right to compensation for his services.
The case is remanded with instructions to try the question and determine the value of the services rendered by Lindsay, as guardian, and to deduct such amount from the judgment rendered. The judgment so modified is affirmed.